    Case 1:20-cv-01569-UNA Document 6 Filed 11/23/20 Page 1 of 2 PageID #: 190




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    ONE AVIATION CORPORATION, et al., 1
                                                                   Case No. 18-12309 (CSS)
                    Debtors.
                                                                   (Jointly Administered)

    CITIKING INTERNATIONAL US LLC,

                    Appellant,
                                                                   Civil Action No. 20-1569-UNA
               v.

    ONE AVIATION CORPORATION, et al.,

                    Appellees.                                     Re: D.I. 4 & 5


                             NOTICE OF TELEPHONIC CONFERENCE

        PLEASE TAKE NOTICE that on November 23, 2020, Citiking International US LLC
filed the (i) Emergency Motion for Stay Pending Appeal of Order (I) Approving Purchase
Agreement, (II) Authorizing Sale Free and Clear of All Liens, Claims, Encumbrances, and Other
Interests, and (III) Granting Related Relief [D.I. 4] (the “Emergency Motion”) and (ii) Motion to
Set Expedited Hearing and Shorten Notice Period With Respect to Appellant Citiking International
US LLC's Emergency Motion for Stay Pending Appeal of Order (I) Approving Purchase
Agreement, (II) Authorizing Sale Free and Clear of All Liens, Claims, Encumbrances, and Other
Interests, and (III) Granting Related Relief [D.I. 5] (the “Motion to Shorten”)with the United States
District Court for the District of Delaware (the “Court”).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as
applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft Design Company
(1364); Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703); Eclipse Aerospace, Inc. (9000);
Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc. (2053); Kestrel Brunswick Corporation (6741);
Kestrel Manufacturing, LLC (1810); Kestrel Tooling Company (9439); and OAC Management, Inc. (9986). The
Debtors’ corporate headquarters is located at 3250 Spirit Drive SE, Albuquerque, NM 87106 (collectively, the
“Debtors”).


{00029624. }
  Case 1:20-cv-01569-UNA Document 6 Filed 11/23/20 Page 2 of 2 PageID #: 191




       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s oral order, a
telephonic conference will be held before Judge Colm F. Connolly on November 24, 2020 at 3:00
p.m. (ET).



 ANY PARTY WISHING TO PARTICIPATE IN THE TELEPHONIC CONFERENCE
 MUST USE THE FOLLOWING DIAL-IN:

                                 DIAL-IN: 1-512-879-2274
                                  PASSCODE: 871777#


        PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s oral order, responses
to the Emergency Motion should be filed in advance of the telephonic conference.

Dated: November 23, 2020
       Wilmington, Delaware               THE ROSNER LAW GROUP LLC

                                          /s/ Frederick B. Rosner
                                          Frederick B. Rosner (DE Bar No. 3995)
                                          Zhao (Ruby) Liu (DE #6436)
                                          824 Market Street, Suite 810
                                          Wilmington, DE 19801
                                          Telephone: (302) 777-1111
                                          rosner@teamrosner.com
                                          liu@teamrosner.com

                                          LATHAM & WATKINS LLP

                                          Christopher Harris (admitted pro hac vice)
                                          Adam J. Goldberg (admitted pro hac vice)
                                          885 Third Avenue
                                          New York, New York 10022
                                          Telephone: (212) 906-1200
                                          Facsimile: (212) 751-4864
                                          Email: Christopher.Harris@lw.com
                                          Email: Adam.Goldberg@lw.com

                                          Counsel to Citiking International US, LLC




{00029624. }                                 2
